Name: 85/87/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/77/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy
 Date Published: 1985-02-08

 Avis juridique important|31985D008785/87/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/77/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic) Official Journal L 037 , 08/02/1985 P. 0032 - 0035+++++( 1 ) OJ NO L 44 , 15 . 2 . 1984 , P . 38 . COMMISSION DECISION OF 14 DECEMBER 1984 AMENDING COMMISSION DECISION 84/77/EEC INSTITUTING A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 85/87/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS , BY DECISION 84/77/EEC ( 1 ) , THE COMMISSION INSTITUTED IN THE INLAND AREAS OF VITERBO PRIVINCE , REGION OF LAZIO , ITALY , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS ARTICLE 2 OF THAT DECISION STIPULATES THAT THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH ASPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED ; WHEREAS IT HAS EMERGED FROM FURTHER CONTACTS WITH THE COMPETENT NATIONAL AUTHORITIES THAT DECISION 84/77/EEC SHOULD BE REVISED AS REGARDS INDIVIDUAL OPERATIONS IN ANNEX 1 TO THE DECISION , AND IN PARTICULAR THE FINANCING ESTIMATES , HAS ADOPTED THIS DECISION : ARTICLE 1 ANNEX 1 TO DECISION 84/77/EEC IS HEREBY REPLACED BY ANNEX 1 TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 14 DECEMBER 1984 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE INLAND AREAS OF VITERBO PROVINCE , REGION OF LAZIO , ITALY 1 . TITLE PILOT ACTION IN THE INLAND AREAS OF VITERBO PROVINCE , REGION OF LAZIO , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE PILOT ACTION CONCERNS FIELD-SCALE TRIALS BASED ON THE RESULTS OF RESEARCH ON NUT-GROWING IN DRY AREAS : RESTRUCTURING OF HAZELNUT AND CHESTNUT PLANTATIONS . POSSIBILITIES FOR AGRICULTURAL DEVELOPMENT IN DRY AREAS ARE LIMITED AND THIS ACTION CAN PROVIDE USEFUL INFORMATION FOR OTHER REGIONS WITH SIMILAR PRODUCTION CONDITIONS . ALONGSIDE THE DEVELOPMENT OF THIS TYPE OF FARMING , ITS BY-PRODUCTS CAN BE PUT TO GOOD USE FOR ENERGY PURPOSES , FORESTRY PRODUCTS CAN BE UTILIZED AND THE NATURAL ENVIRONMENT CAN BE ENHANCED , WHICH SHOULD ATTRACT TOURISM . PRELIMINARY INFRASTRUCTURE AND SCIENTIFIC RESEARCH OPERATIONS ARE PLANNED . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA THE AREA IN QUESTION IS LOCATED IN THE COLLI CIMINI AREA OF VITERBO PROVINCE . THE UPLAND AREAS INCLUDE PEAKS RISING TO OVER 1 000 M AND THE FAST-FLOWING STREAMS CAN CAUSE SOIL EROSION WHERE THERE IS NO CROP COVER . THE ECONOMY OF THE AREA IS BASED ON AGRICULTURE AND FORESTRY . NOWADAYS , THE MAIN CROPS ARE HAZELNUTS BETWEEN 250 AND 550 M ABOVE SEA LEVEL AND CHESTNUTS AND HIGHER ELEVATIONS . THESE CROPS ARE TENDING TO REPLACE OLIVES AND VINE GROWING . THE PREPARATORY SCHEME WILL COVER 320 HA OF A POSSIBLE 16 000 HA . IN THE SAME AREA SOME 3 000 HA HAS BEEN SET ASIDE AS A CONSERVANCY AREA , WHICH COVERS MOST OF THE VICO LAKE AND THE SURROUNDING CRATER RIM , WITH THE AIM OF PROTECTING THE WEALTH OF ANIMAL AND PLANT WILDLIFE AND LANDSCAPE . THE ENVIRONMENT IS SUITABLE FOR ORGANIZED TOURISM FOR NATURE LOVERS . 4 . OPERATIONS THE OBJECT AND RESULTS SOUGHT SHOULD BE ATTAINED IF THE FOLLOWING OPERATIONS ARE CARRIED OUT : - NEW PLANTATIONS , IMPROVEMENT AND/OR CONVERSION OF ESTABLISHED PLANTATIONS ( HAZELNUTS AND CHESTNUTS ) , - MARKETING CENTRE , - USE OF VEGETABLE WASTE FOR ENERGY PRODUCTION , - COMPLEMENTARY MEASURES OUTSIDE AGRICULTURE ( TOURISM , ETC . ) , - ANTHROPOLOGICAL RESEARCH IN THE AREA AROUND VICO LAKE IN COOPERATION WITH THE VITERBO INSTITUTE FOR AGRARIAN CHEMISTRY , THE DEPARTMENT OF ANIMAL BIOLOGY AND THE INSTITUTE OF HYGIENE " LA SAPIENZA " OF ROME UNIVERSITY . 5 . TIMETABLE FROM DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : THE OFFICE OF THE MINISTER FOR COORDINATION OF COMMUNITY POLICIES , ROME , - FOR IMPLEMENTATION : REGION OF LAZIO . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) THE EXISTING INSTRUMENTS ARE THE EUROPEAN REGIONAL DEVELOPMENT FUND , THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND AND THE EUROPEAN SOCIAL FUND . NB : THE ESTIMATES SHOWN IN THIS TABLE MAY BE REVISED . PREPARATORY PILOT ACTION IN THE AREA OF OGLIASTRA , NUORO PROVINCE , REGION OF SARDINIA , ITALY FINANCING ESTIMATES OPERATIONS * TOTAL PUBLIC EXPENDITURE ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGET ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1984 ) * TOTAL PUBLIC EXPENDITURE ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGET ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1985 ) * TOTAL AT 31 DECEMBER 1985 ( BUDGET ARTICLE 550 ) ( '000 ECU ) * * '000 ECU * % * '000 ECU * % * * '000 ECU * % * '000 ECU * % A . AGRICULTURE IN LESS-FAVOURED AREAS : - LAND IMPROVEMENT AND SOIL PROTECTION * 180 * - * - * 90 * 50 * - * - * - * - * - * 90 - HAZELNUT GROVES AND/OR CHESTNUT PLANTATIONS * 306 * - * - * 153 * 50 * - * - * - * - * - * 153 - ALLOWANCES * 29 * - * - * 14,5 * 50 * 29 * - * - * 14,5 * 50 * 29 - RESTRUCTURING AND/OR CONVERSION OF HAZELNUT GROVES AND/OR CHESTNUT PLANTATIONS * 807 * - * - * 403,5 * 50 * - * - * - * - * - * 403,5 - PROCESSING CENTRE FOR HAZELNUTS * - * - * - * - * - * 687 ( 1 ) * 172 * 25 * 116,79 * 17 ( 2 ) * 116,79 B . ENERGY * 222 * - * - * 66,6 * 30 * 73 * - * - * 21,9 * 30 * 88,5 C . AFFORESTATION - IMPROVEMENT POGGIO NIBBIO * - * - * - * - * - * 252 * 126 * 50 * - * - * - - WOODLAND IN THE VICO LAKE CONSERVANCY * - * - * - * - * - * 222 * 111 * 50 * - * - * - D . RURAL TOURISM - RESTORATION OF " LA COLONIA " COMPLEX * 369 * - * - * 184,5 * 50 * - * - * - * - * - * 184,5 - CAMP SITE * 89 * - * - * 44,5 * 50 * - * - * - * - * - * 44,5 - RESTORATION AT BARCO LAKE * - * - * - * - * - * 219 * - - * 109,5 * 50 * 109,5 E . RESEARCH * 148 * - * - * 74 * 50 * 146 * - * - * 73 * 50 * 147 TOTAL * 2 150 * - * - * 1 030,6 * - * 1 628 * 409 * - * 335,69 * - * 1 366,29 ( 1 ) TOTAL COST OF PROJECT . ( 2 ) THE ASSISTANCE UNDER BUDGET ARTICLE 550 MAY AMOUNT TO A MAXIMUM OF 17 % OF ELIGIBLE COSTS OF THE PROJECT ; THE EXACT TOTAL OF ASSISTANCE WILL BE DETERMINED IN THE LIGHT OF THE FINANCING PLAN FOR THE PROJECT IN ACCORDANCE WITH REGULATION ( EEC ) NO 355/77 .